Title: From Thomas Jefferson to James Steptoe, 8 June 1807
From: Jefferson, Thomas
To: Steptoe, James


                        
                            Washington June 8. 1807.
                        
                        Th: Jefferson having occasion to inclose some money to Hugh Chisolm at Poplar forest takes the liberty of
                            giving it the protection of mr Steptoe’s cover. supposing that Lt. Pike’s journey up the Missisipi & his map may be
                            acceptable to mr Steptoe, he incloses him a copy of each, and salutes him with friendship & respect.
                    